Citation Nr: 0215126	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to July 1977.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which 
denied service connection for right and left knee conditions.  

The Board notes that service connection was previously denied 
for right and left knee disabilities in unappealed September 
1977 and August 1995 rating decisions which became final.  In 
a June 1998 decision, the Board determined that new and 
material evidence had not been presented to reopen his claims 
for service connection.  In its December 1998 decision, the 
RO confirmed the denial of service connection for the 
veteran's right and left knee disabilities but did not 
address whether new and material evidence had been submitted 
to reopen the claims for service connection.  

The Board remanded the case in March 2001 for further 
development, and the case was returned to the Board in 
October 2002.  It was noted on Remand that in light of the 
final June 1998 Board decision, the proper issues currently 
on appeal are whether new and material evidence has been 
submitted to reopen the claim for service connection for 
right and left knee disabilities.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The RO has provided the laws and 
regulations regarding new and material evidence has 
appropriately addressed the issues in supplemental statements 
of the case.  Thus, the case is ready for appellate 
consideration by the Board.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Service connection for a bilateral knee disorder was 
denied in a September 1977 RO decision.  The veteran was 
notified and did not appeal.  The Board, in a June 1998 
decision, determined that new and material evidence to reopen 
clams for right and left knee disorders had not been 
submitted.  .

3.  The evidence submitted since June 1998 Board decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The June 1998 Board decision denying service connection 
for right and left knee disorders is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001)

2.  The veteran has not submitted new and material evidence 
since the June 1998 Board decision, and his claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp 2002); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.156 
(2001).  

3.  The veteran has not submitted new and material evidence 
since the June 1998 Board decision, and his claim for service 
connection for a left knee disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp 2002); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in May 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See VCAA; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board or final rating action, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed by 
the RO or the Board, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed. If the additional 
evidence presents a reasonable possibility that the claim 
could be allowed, the claim is accordingly reopened and the 
ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
injury or disease which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

In the instant case, service connection was initially denied 
for a bilateral knee disorder in a September 1977 RO 
decision.  The evidence of record at the time of the 1977 RO 
decision consisted of his service medical records which 
showed that the veteran had a history of removal of a Baker's 
cyst prior to service when he was a child.  The records also 
showed that he complained of knee pain on several occasions.  
He was diagnosed with chondromalacia.  It was also found that 
he had medial laxity and snapping in April 1977.  An X-ray 
taken at the time revealed that there was no significant 
abnormality.  In May 1977, he was seen and diagnosed with 
bilateral knee pain.  

At the time of the June 1998 Board decision, evidence on file 
consisted of the veteran's application to reopen his claim 
and duplicates of his service medical records.  Testimony 
from the 1997 RO hearing was also considered which provided 
greater detail as to the events during service which the 
veteran described as leading to bilateral knee problems.  
However, the Board determined that such records did not 
provide competent evidence linking current disability to 
events in service sufficient to reopen his claim.  

Also considered at that time were private treatment reports 
submitted by the veteran including, records reflecting 
treatment for the veteran's right and left knee from May 1989 
to May 1996.  In a nutshell, the records reflected that the 
veteran had a history of knee problems, including arthritis.  
On the job injuries to the knees were shown in these records.

The Board also considered medical statements from Roland M. 
Knight, M.D., dated in October 1992, and James A. Cheezem, 
M.D., dated in May 1989, which suggested that the veteran had 
bilateral chondromalacia while in service.  However, neither 
examiner indicated that his current knee symptomatology was 
attributable problems during service.  In fact, Dr. Knight 
suggested at one point that, subsequent to problems in 1975, 
the veteran got along reasonably well until August 1977, the 
month following the veteran's separation from service, when 
he injured himself playing football.  Some records note a 
history of a work-related injury to the knees in 1995.  The 
Board indicated that such newly presented evidence was not 
considered material since it did not link his current 
disability with events in service. The June 1998 Board 
decision was the last final decision on any basis.  

In November 1998, the veteran filed an application to reopen 
his claim for service connection for right and left knee 
disorders.  

Since the final 1998 Board decision, the veteran has 
submitted duplicate medical records and copies of his service 
medical records which were previously considered by the 
Board. The veteran has also submitted written statements 
which essentially reiterate prior claims regarding the 
etiology of his right and left knee disorders.  The Board 
finds these records to be cumulative evidence, so they are 
not new, and are not material to the issue at hand.  In this 
regard, the Board notes that notwithstanding the veteran's 
claims that his current left and right knee disabilities are 
related to active duty, he is not qualified to make that 
medical connection.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent pertinent contentions are advanced, 
they are redundant of information previously on file.  Thus, 
this does not constitute new and material evidence.  

Also of record, are statements from Dr. Cheezen, dated in 
September 1998 and from Dr. Charles Gray, dated in October 
1998 related to the veteran's history of bilateral knee 
complaints.  Dr. Cheezen's statement essentially recounts the 
veteran's history of knee problems and subsequent surgery 
beginning in 1989.  The doctor claimed that the veteran 
reported a history of an injury to his knee during active 
service.  Dr. Cheezen related that left knee problems had 
developed, which the veteran believed were secondary to gait 
disturbance from the right knee disorder.  The statement from 
Dr. Gray also related the veteran's history of knee 
complaints and surgeries.  The doctor recounted the veteran's 
reported history of an in-service injury to his knees.  It 
was noted that the veteran's left knee became symptomatic 
after a March 1995 injury, making his existing knee pain more 
severe.  In this regard, the Board notes that while the 
veteran was seen with complaints of bilateral knee pain 
during service, such medical records do not show an injury to 
either knee during active duty.  Thus, the veteran's self-
reported lay history of a knee injury during service and a 
relationship to his current knee problems, which is merely 
transcribed in some of the medical records and statements he 
has submitted, does not constitute competent medical evidence 
to link the condition to service, and it is not material 
evidence to reopen the claim.  LeShore v. Brown, 8 Vet. App. 
406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Since the 1998 Board decision, the veteran has undergone VA 
examination in connection with his current appeal.  The VA 
examiner recounted the veteran's long history of bilateral 
knee complaints and indicated that a review of the veteran's 
claims file was completed.  The examiner was unable to state 
that the veteran's history of bilateral knee pain in service 
was related to his current problems.  It was noted that 
considering the veteran's multiple orthopedic procedures, it 
was difficult to say if his current knee condition was 
related to the aging process or to the number of medical 
procedures that he had.  The examiner commented that given 
the fact that the veteran did not have any specific injury, 
it was difficult to say that his current knee disorders were 
distinctly due to his military activities.  Thus, the 
examiner's opinion does not link the veteran's current right 
and left knee disorders to service.  While the such evidence 
submitted may be new, the VA examiner's equivocal medical 
statement is not material evidence as it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

Accordingly, in the absence of any competent evidence which 
provides that a relationship exists between the current right 
and left knee disorders and the veteran's period of active 
duty, the claim for entitlement to service connection for 
right and left knee disabilities is not reopened.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a right and left knee disorders not 
having been submitted, the benefits on appeal remain denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

